ON MOTION FOR REHEARING
PER CURIAM.
Upon the appellant’s motion for rehearing and clarification, this court’s order of April 23, 1987, dismissing the above appeal is vacated, and the mandate issued thereon on April 23, 1987, is withdrawn. The appeal is reinstated, and, in accordance with the stipulation between the parties, the order under review is set aside and the case remanded to the trial court to determine the amount of a reasonable fee for the wife’s former attorney, Maurice Jay Kut-ner, P.A., and the portion of such fee to be paid by the appellant.
Reversed and remanded.